Judgment of the Supreme Court, Bronx County (Covington, J.), rendered July 13, 1984, convicting defendant of robbery in the first degree and sentencing him to a term of imprisonment of 12½ to 25 years, modified, on the law and facts, to reverse as to the sentence imposed, vacate such sentence and remand for resentencing in compliance with CPL 390.20 (1), and otherwise affirmed.
CPL 390.20 (1) provides: "Requirement for felonies. In any case where a person is convicted of a felony, the court must *948order a pre-sentence investigation of the defendant and it may not pronounce sentence until it has received a written report of such investigation.” Here, the Probation Department merely submitted a presentence report 3½ years old, brought up to date solely by the addition of a cover sheet and face sheet. No additional information was contained in these additions concerning defendant’s background, activities in prison or his life-style, accomplishments or employment history in the period of time since his release from prison. Defense counsel objected to the inadequacy of this report.
Incarceration in prison should have some effect on the character of the jailed person, either for good or bad. For this reason, a new probation report is useful. While defendant was incarcerated for most of the period between the preparation of the 1980 presentence report and the instant judgment of conviction, CPL 390.20 (1) mandates, and the public policy of our State requires, a current presentence report before sentence is imposed. (People v Selikoff, 35 NY2d 227, 238.) Concur —Sullivan, J. P., Asch and Kassal, JJ.